           Case 3:20-cv-05794-BHS-TLF Document 23 Filed 04/27/21 Page 1 of 2




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    PETER JAMES CARR,
                                                           Case No. 3:20-cv-05794-BHS-TLF
7                             Plaintiff,
            v.                                             ORDER GRANTING EXTENSION
8                                                          AND DENYING REQUEST FOR
     RYAN HERRINGTON,                                      APPOINTMENT OF COUNSEL
9
                              Defendants.
10

11          This matter is before the Court on plaintiff’s motion for an extension and for

12   appointment of counsel. Dkts. 21, 22.

13          The Court previously declined to serve Plaintiff’s complaint but gave him leave to

14   file an amended complaint. Dkt. 7. The Court has granted two extensions of this

15   deadline, due to ongoing COVID-19 related lockdowns and restrictions at the facility at

16   which Plaintiff is confined that have restricted Plaintiff’s access to the law library. Dkt.

17   14, 19. Plaintiff has requested a further extension, stating that the facility-wide

18   restrictions and lockdowns have continued and prevented Plaintiff’s access to the law

19   library or legal materials needed to prepare his amended complaint. Dkts. 21, 22. The

20   Court GRANTS Plaintiff’s request for an extension. Plaintiff has not stated the length of

21   the extension he seeks; the Court grants an extension of 90 days. Plaintiff’s amended

22   complaint shall be filed on or before July 26, 2021.

23

24

25
     ORDER GRANTING EXTENSION AND DENYING
     REQUEST FOR APPOINTMENT OF COUNSEL - 1
            Case 3:20-cv-05794-BHS-TLF Document 23 Filed 04/27/21 Page 2 of 2




1           Plaintiff’s motion also repeats his request for appointment of counsel, which the

2    Court twice denied. Dkts. 14, 19. Counsel may be appointed in Section 1983 actions

3    only in exceptional circumstances, which depend upon “the likelihood of success on the

4    merits [and] the ability of the petitioner to articulate his claims pro se in light of the

5    complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331

6    (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). As the

7    Court previously determined in denying Plaintiff’s first request for counsel, these factors

8    do not support the appointment of counsel at this time.

9           Plaintiff contends that his difficulty accessing the law library and legal materials

10   constitute extraordinary circumstances, and he has expressed frustration with delays in

11   this case. Dkt. 22. But the COVID-19 pandemic has imposed unusual shutdowns

12   throughout the legal system and the prisons. The pandemic-related challenges Plaintiff

13   is experiencing are no different from those faced by every other pro se litigant during

14   these challenging times. This case does not pose uniquely complex issues or present

15   circumstances that set it apart from other pro se cases; plaintiff’s likelihood of success

16   cannot be accurately assessed in the absence of a viable complaint, and plaintiff has

17   demonstrated he is capable of articulating his claims. Plaintiff’s request for the

18   appointment of counsel is therefore DENIED.

19          Dated this 27th day of April, 2021.

20


                                                         A
21

22                                                       Theresa L. Fricke
                                                         United States Magistrate Judge
23

24

25
     ORDER GRANTING EXTENSION AND DENYING
     REQUEST FOR APPOINTMENT OF COUNSEL - 2
